Dismissed and Memorandum Opinion filed July 14, 2005








Dismissed and Memorandum Opinion filed July 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00671-CR
____________
 
BRANDY ALLEN MYERS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County, Texas
Trial Court Cause No. 1023307
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of violation
of a protective order-family violence. 
In accordance with the terms of a plea bargain agreement with the State,
the trial court entered an order on May 10, 2005, deferring adjudication of
guilt and placing appellant on community supervision for six years.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 14, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).